Citation Nr: 1208038	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), including as due to sexual assault.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The appellant had active duty training (ADT) for the U.S. Marine Corps Reserve from July to November 1977, and active duty in the U.S. Army from May 1980 to May 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, that determined that new and material evidence was not received to reopen the appellant's claim for entitlement to service connection for PTSD.  The statement of the case (SOC), however, notes that a decision review officer reopened the claim and denied it on the merits.

The appellant testified at a Board hearing via teleconference in March 2011 before the undersigned Veterans Law Judge, with the appellant sitting at the local RO, and the undersigned sitting at the Board Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In the decision below, the Board reopens the appellant's claim and REMANDS it to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of November 2004, the RO denied the appellant's claim for entitlement to service connection for PTSD.  The appellant did not appeal the decision, and it became final.

2.  The evidence submitted since the November 2004 rating decision is new and material raises a reasonable possibility of establishing a claim for entitlement to service connection for PTSD.



CONCLUSION OF LAW

1.  The RO's November  2004 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's November 2004 determination is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board reopens the Veteran's claim for PTSD, a discussion of compliance with the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose.

New and Material Evidence

The appellant applied for VA compensation for PTSD due to military sexual assault in June 2004.  The November 2004 rating decision notes that the evidence considered were the service treatment records from the appellant's ADT and his VA outpatient records for the period December 2003 to October 2004.  The service treatment records noted no instances related to an acquired mental disorder.  The VA outpatient record noted the appellant's treatment for alcohol and illicit drug abuse and his report of having been raped during basic training.  The VA records did not note a diagnosis of PTSD-only that the disorder should be ruled out.  The November 2004 rating decision denied the claim, and an RO letter dated that same month notified the appellant of the decision. 

The Board notes that the appellant asserted in letters dated in December 2006 that he appealed the November 2004 rating decision.  The Board, however, finds no record of any correspondence that might reasonably be construed as an appeal.  See 38 C.F.R. § 20.201.  Thus, the Board finds the appellant did not appeal the November 2004 rating decision, and it became final.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

Evidence added to the claims file since the November 2004 rating decision include the appellant's service treatment and personnel records from term of duty in the U.S. Army, VA outpatient treatment records for the period 1991, treatment records of the correctional facility where he was confined, records related to the appellant's application for benefits administered by the Social Security Administration, and the appellant's testimony at the hearing.  The treatment records generated by the correctional facility and a private psychiatric evaluation conducted for the Social Security Administration both note a diagnosis of PTSD.

As noted earlier, the November 2004 rating decision noted the absence of a diagnosis of PTSD as the basis on which the claim was denied.  The additional records that include diagnoses of PTSD constitute new and material evidence.

In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming its credibility, the Board does not test the weight of the August 2009 correctional facility entry or the findings and diagnosis of the April 2010 psychiatric evaluation, and finds the new evidence raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the appellant's claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD, and the claim is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran's July 2009 stressor statement, included several additional stressors in addition to a previously described military sexual assault; these have not been corroborated by a third party and the RO did not request assistance from the U. S. Army and Joint Services Records Research Center (JSRRC) for corroboration.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) will ask the JSRRC to research, or cause to be researched, the appropriate data base to determine if a basic trainee died, or was seriously injured, as a result of jumping out of a window of the upper floor of a barracks in July or August 1977 at either Marine Corps Recruit Depot, San Diego, CA, or Camp Pendleton, CA.

The AOJ will ask the JSRRC to research, or cause to be researched, the appropriate data base to determine if a soldier assigned to the 2nd Battalion (or Squadron) 7th Calvary Regiment, 1st Calvary Division, Ft. Hood, TX, was killed by rattlesnake bite while on field maneuvers in March 1981 or March 1982.  If such an incident is documented, please provide the surrounding circumstances.

The AOJ will ask the JSRRC to research, or cause to be researched, the appropriate data base to determine if a soldier assigned to the 2nd Battalion (or Squadron) 7th Calvary Regiment, 1st Calvary Division, Ft. Hood, TX, was killed as a result of being crushed by a jeep in July or August 1982 while the unit was on training maneuvers at Ft. Ord, CA.  If such an incident is documented, please provide the surrounding circumstances.

The AOJ will document all efforts expended to obtain the requested information.

2.  Following the above, the agency of original jurisdiction must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and if so, what was the nature of the specific stressor or stressors.  If the RO determines that the record establishes the existence of a stressor or stressors, the RO must specify what stressor or stressors in service it has determined are established by the record.  In reaching this determination, the RO should address any credibility questions raised by the record.

3.  Upon completion of the above, the RO should schedule a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged military sexual assault could possibly indicate the occurrence of one or more of the alleged in-service stressors.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


